Citation Nr: 0408784	
Decision Date: 04/05/04    Archive Date: 04/16/04

DOCKET NO.  97-13 404A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for a psychiatric disorder.  


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney 
at Law


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

William Harryman, Counsel


INTRODUCTION

The veteran had active duty from June 1978 to September 1980.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1996 decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Louisville, 
Kentucky.  

The Board issued a decision in this case in June 2002.  The 
veteran appealed that decision to the United States Court of 
Appeals for Veterans Claims (Court).  In June 2003, the Court 
issued an Order vacating the Board's decision and remanding 
the case to the Board, pursuant to a Joint Motion for Remand.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.  


REMAND

The Joint Motion noted that, although the Board addressed the 
notice and duty to assist provisions of the Veterans Claims 
Assistance Act of 2000 (VCAA), the record did not reflect 
that the veteran had been properly notified as to what 
specific information was needed to substantiate his claim, as 
to what portion of evidence, if any, he should submit, or as 
to what evidence VA would obtain in order to substantiate the 
claim, citing Charles v. Principi, 16 Vet. App. 370, 374 
(2002), and Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  However, it is the RO that must insure compliance 
with the notice provisions in the first instance.  
Accordingly, this case must be Remanded yet again.  

The Joint Motion also stated that, on Remand, the Board 
should review all of the medical evidence of record regarding 
the veteran's sarcoidosis claim.  


Therefore, this case is REMANDED to the RO for the following 
actions:  

1.  The RO should notify the veteran as 
to what specific information is needed to 
substantiate his claim, as to what 
portion of evidence, if any, he should 
submit, and what evidence VA will obtain 
in order to substantiate the claim.  The 
RO should ensure full and complete 
compliance with all provisions of the 
VCAA.  

2.  The RO should clarify with the 
veteran exactly what he is claiming with 
regard to sarcoidosis.  The RO should 
then ensure full and complete compliance 
with the notice and duty to assist 
provisions of the VCAA with regard to 
that claim and should then adjudicate the 
claim as clarified by the veteran.  

3.  If any additional evidence is 
received concerning the issue on appeal, 
the RO should again consider the 
veteran's claim.  If action taken remains 
adverse to him, he and his attorney 
should be furnished with a supplemental 
statement of the case and should be given 
an opportunity to respond.  

Thereafter, the case should be returned to the Board, if in 
order.  The veteran need take no action until otherwise 
notified, but he may furnish additional evidence and argument 
while the case is in remand status.  Kutscherousky v. West, 
12 Vet. App. 369 (1999); Quarles v. Derwinski, 3 Vet. App. 
129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 (1995).  By 
this REMAND, the Board intimates no opinion, either legal or 
factual, as to any final determination warranted in this 
case.  The purpose of this REMAND is to obtain clarifying 
information and to provide the veteran with due process.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



